EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Kevin M. Bull on 9/16/2021.
In claim 17, remove the parenthesis from m (if resent) and the parenthesis from p (if present) to recite m if present, and p if present,. 
Claims 17-44 are allowed. 

EXAMINER’S COMMENT
The terminal disclaimers filed on 9/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent 9,873,765, U.S. Patent 9,789, 189, U.S. Patent 10,538, 864, U.S. Patent 9,873,764,  U.S Patent 10,434,071 and U.S. Patent 10888531 and have been reviewed and are accepted.  The terminal disclaimers have been recorded.

REASONS FOR ALLOWANCE
The prior art fails to teach or reasonably suggest delivery of a bioactive agent to an eye where the fiber comprises a cylindrical core and shell partially surrounding the core, the core comprising bioactive agent and a polyesteramide of the formula of claim 17 and the shell comprising a polyesteramide of the formula of claim 17. U.S. Application No. 14/128,839 (US Patent 9,963,549) discloses similar polyesteramide with similar formula, the difference being that R1 overlaps with additional units provided for 
Franken et al. (US 20140179802) disclose fibers having polyesteramide of formula I which is different to the instantly claimed formula in that there is not qa with qb present nor a core/shell structure as claimed. 
Zupancich (US 2015/0038415) disclose a similar structure to the instantly claimed formula of claim 17 (see formula bottom of page 2 to page 3). While fibers are disclosed, there is no core/shell structure as claimed.
Mihov et al. (US 2014/0120170) disclose a similar structure to the instantly claimed formula of claim 17 (see formula IV of ‘170). Mihov et al. disclose micro and nanoparticles with core/shell but does not disclose fibers with the core/shell structure as claimed.
Theis et al. (US 2015/0216987) disclose a similar structure to the instantly claimed formula of claim 17 (see Formula I of ‘987) and disclose fibers (abstract) but does not disclose fibers having the core/shell structure as claimed. 
Claims 17-44 are allowed.



CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/
Primary Examiner, Art Unit 1615